  

  Exhibit 10.1 to   8-K dated January 10, 2013

 

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

OFFICE OF THE COMPTROLLER OF THE CURRENCY

 

  )   In the Matter of: )     )   Seacoast National Bank ) AA-EC-12-154 Stuart,
Florida )     )     )  

 

STIPULATION AND CONSENT TO A CIVIL MONETARY PENALTY

 

WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller”), through his National Bank Examiners, has supervisory authority
over Seacoast National Bank, Stuart, Florida (“Bank”);

 

WHEREAS, the Comptroller intends to initiate a civil monetary penalty proceeding
against the Bank pursuant to section 102(f) of the Flood Disaster Protection
Act, as amended, (“Flood Act”) (42 U.S.C. § 4012a(f)), based on the Bank’s
pattern or practice of violations of the Flood Act and its implementing
regulations, specifically 12 C.F.R. § 22.7 (relating to the forced placement of
flood insurance);

 

WHEREAS, in the interest of cooperation and to avoid the costs associated with
future administrative and judicial proceedings with respect to the above matter,
the Bank, without admitting or denying any wrongdoing, desires to enter into
this Stipulation and Consent Order (“Order”); and

 

NOW THEREFORE, in consideration of the above premises, it is stipulated by and
between the Comptroller, through his duly authorized representative, and the
Bank that:

 

 

 

 

Article I

 

JURISDICTION

 

(1)    The Bank is a national banking association, chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
et seq. Accordingly, the Bank is an “insured depository institution” as that
term is defined in 12 U.S.C. § 1813(c)(2) and is a “regulated lending
institution” as that term is defined in 42 U.S.C. § 4003(a)(10).

 

(2)    Pursuant to 42 U.S.C. §§ 4003(a)(5) and 4012a(f), the Comptroller is the
“appropriate Federal entity for lending regulation” to maintain an enforcement
proceeding against the Bank for Flood Act violations.

 

Article II

 

ORDER FOR CIVIL MONETARY PENALTY

 

The Bank hereby consents, and the Comptroller Orders that:

 

(1)    The Bank shall pay a civil monetary penalty in the amount of twenty-six
thousand, nine hundred and fifty dollars ($26,950.00) upon execution of this
Order.

 

(2)    The Bank shall make payment in full by check made payable to the National
Flood Insurance Program and shall deliver the payment to: Kevin Montgomery,
FEMA, 1800 South Bell Street, Room 510, Arlington, VA 20598-3010. The docket
number of this action shall be entered on the check.

 

(3)     The Bank shall submit a copy of the check to the Director, Enforcement &
Compliance Division, 250 E Street, SW, Washington, DC 20219.

 

2

 

 

(4)     This Order shall be enforceable to the same extent and in the same
manner as an effective and outstanding order that has been issued and has become
final pursuant to 12 U.S.C. §§ 1818(h) and (i) and 42 U.S.C. § 4012a.

 

Article III

 

WAIVERS

 

(1)     By executing this Order, the Bank waives:

 

(a)the right to the issuance of a Notice under 12 U.S.C. § 1818(i) and 42 U.S.C.
§ 4012a(f)(4) and recognizes that the letter dated June 5, 2012, from Brett B.
Bouchard, Assistant Deputy Comptroller for the Miami Field Office, constitutes a
valid substitute notice (“Notice Letter”);

 

(b)all rights to a hearing and a final agency decision pursuant to 12 U.S.C. §
1818(i), 12 C.F.R. Part 19, and 42 U.S.C. § 4012a(f)(4);

 

(c)all rights to seek judicial review of this Order; and

 

(d)all rights in any way to contest the validity of this Order.

 

(2)     The Bank declares that no separate promise or inducement of any kind has
been made by the Comptroller, his agents or employees to cause or induce the
Bank to agree to consent to the issuance of this Order and/or to execute this
Order.

 

(3)     It is hereby agreed that the provisions of this Order constitute a
settlement of the civil monetary penalty proceeding contemplated by the
Comptroller on the basis of the Bank’s violations of the Flood Act and its
implementing regulations as described in this Order and in the Notice Letter.
However, the specific violations described herein and in the Notice Letter may
be used by the OCC in future enforcement actions to establish a pattern or
practice of misconduct or the continuation of a pattern or practice of
misconduct.

 

3

 

 

(4)      It is further agreed that the provisions of this Order shall not be
construed as an adjudication on the merits and, except as set forth above in
paragraph (3) of this Article, shall not inhibit, estop, bar, or otherwise
prevent the Comptroller from taking any action affecting the Bank if, at any
time, he deems it appropriate to do so to fulfill the responsibilities placed
upon him by the several laws of the United States of America.

 

(5)      The Bank understands that nothing herein shall preclude any proceedings
brought by the Comptroller to enforce the terms of this Order, and that nothing
herein constitutes, nor shall the Bank contend that it constitutes, a waiver of
any right, power, or authority of any other representatives of the United States
or agencies thereof, including the Department of Justice, to bring other actions
deemed appropriate.

 

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.

  



      Jennifer C. Kelly   Date Senior Deputy Comptroller     Midsize/Community
Bank Supervision    

 



4

 



 



IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have set their hands on behalf of the Bank.

  



/s/ Dennis J. Arczynski   January 10, 2013 Dennis J. Arczynski   Date       /s/
Stephen E. Bohner   January 10, 2013 Stephen E. Bohner   Date       /s/ John H.
Crane   January 10, 2013 John H. Crane   Date       /s/ T. Michael Crook  
January 10, 2013 T. Michael Crook   Date       /s/ H. Gilbert Culbreth, Jr.  
January 10, 2013 H. Gilbert Culbreth, Jr.   Date       /s/ Christoher E. Fogal  
January 10, 2013 Christopher E. Fogal   Date       /s/ Roger O. Goldman  
January 10, 2013 Roger O. Goldman   Date       /s/ Robert B. Goldstein   January
10, 2013 Robert B. Goldstein   Date       /s/ Dale M. Hudson   January 10, 2013
Dale M. Hudson   Date       /s/ Dennis S. Hudson, Jr.   January 10, 2013 Dennis
S. Hudson, Jr.   Date       /s/ Dennis S. Hudson, III   January 10, 2013 Dennis
S. Hudson, III   Date       /s/ Thomas E. Rossin   January 10, 2013 Thomas E.
Rossin   Date       /s/ Edwin E. Walpole, III   January 10, 2013 Edwin E.
Walpole, III   Date



 



 

 

